REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations “wherein each radio access entity of the set of radio access entities comprises a computational elasticity database (CEDB) coupled via a computational elasticity control (CE-C) interface to the CU of the respective radio access entity, the CEDB providing a common database for the computational resource utilization of the CU and the at least one DU of the respective radio access entity” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.
Regarding claim 15, the prior art of record does not disclose or render obvious the limitations “wherein each radio access entity of the set of radio access entities comprises a computational elasticity database (CEDB) coupled via a computational elasticity control (CE-C) interface to the CU of the respective radio access entity, the CEDB providing a common database for the computational resource utilization of the CU and the at least one DU of the respective radio access entity” in combination with all other claim limitations.  Therefore, claim 15 is allowable over the prior art of record.
Regarding claim 16, the prior art of record does not disclose or render obvious the limitations “wherein the measurement reports are specified as bitmaps comprising the following information elements: CPU utilization information, memory utilization information, network interface utilization information, and storage utilization information” in combination with all other claim limitations.  Therefore, claim 16 is allowable over the prior art of record.
Claims 2-8 and 10-14 depend, directly or indirectly, from claim 1 and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 2, 2022